ORDER

PER CURIAM.
John St. Denis (“Homeowner”) appeals from the grant of summary judgment in favor of Beverly Moore and the Board of Managers (“Board”) of the Driftwood Place Condominium Association (“Association”) on his petition for declaratory judgment and injunctive relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).